/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant's submission of amendment, dated 05/12/2022, Claims 1-3,6-23,26-36, 39-56, and 59-74 are pending. This communication is considered fully responsive and sets forth below:
Allowable Subject Matter
Claim 6, 26, 39 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:				An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.						Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  												Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 				Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.						Claim limitations, in the claim 32 cited “means for receiving…”, “means for identifying a set of time resources …”, “means for identifying a search space….”, and “means for monitoring for the PDCCH …..” and in the claim 33 cited “means for receiving…”, “means for identifying a set of time resources …”, “means for identifying a search space….”,  “means for mapping the PDCCH …..” , and  “14means for transmitting…”,  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “An apparatus” coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 							A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For claim 32, the element doing these mean limitations is UE search space module   which it comprising at least some of its various sub-components may be implemented in hardware, or software executed by a processor (see figs .6,7and [0131]; 
For claim 33, the element doing these mean limitations is base station search space module 1015   which it comprising at least some of its various sub-components may be implemented in hardware, or software executed by a processor (see figs .10,11and [0156];   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.									If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.										For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1-3,7-9,14,17-18, 21-23,27-28,31-36,40-42,47,50-51,54-56, 60-61,64-66,68 and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al US 2020/0351924 A1 in view of Huang et al.US 2019/0222357 Al

4-5. 24-25,37-38, and 57-58 are Canceled.

Regarding claim1, Seo et al US 2020/0351924 discloses a method for wireless communications at a user equipment (UE), comprising: 						transmitting, to a network entity, a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]),												identifying a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set (i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]),					identifying a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; [0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE),									identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH), 									wherein the identified search space comprises time resources that are different from the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 				wherein the identified search space comprises remaining time resources of the identified common search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]),									monitoring for the PDCCH message in the identified search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]).					Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.									Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).						It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 21, Seo et al US 2020/0351924 discloses A method for wireless communications at a network entity, comprising: 								receiving, from a user equipment (UE), a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 								identifying a set of time resources used for transmission of one or more other SSBs by the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set (i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE ( see [0011]),										identifying a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE); 									identifying a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH), 								wherein the identified search space comprises time resources that are different from the identified set of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 					wherein the identified search space comprises remaining time resources of the identified common search space([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB),; 					mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and transmitting, to the UE, the PDCCH message according to the mapping[0066] discuss a network groups a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).  
Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space, 
Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 32, Seo et al US 2020/0351924 discloses  an apparatus for wireless communications at a user equipment (UE), comprising: 							means for transmitting, to a network entity, a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 									means for identifying a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set(i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]),; 					means for identifying a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE); 									means for identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH),								wherein the identified search space comprises time resources that are different from the identified set of time resources  ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 					wherein the identified search space comprises remaining time resources of the identified common search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]),
means for monitoring for the PDCCH message in the identified search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]).
Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space, 
Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space ( see Huang [0091]).

Regarding claim 33, Seo et al US 2020/0351924 discloses  an apparatus for wireless communications at a network entity(see fig. 11,network node 20), comprising: 				means for receiving, from a user equipment (UE), a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 						means for identifying a set of time resources used for transmission of one or more other SSBs by the network entity ([0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set(i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]) ; 									means for identifying a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE); 									means for identifying a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH),										wherein the identified search space comprises time resources that are different from the identified set of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB),and 				wherein the identified search space comprises remaining time resources of the identified common search space ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB),; 					means for mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and means for transmitting, to the UE, the PDCCH message according to the mapping [0066] discuss a network groups a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).  
Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space. 
Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 34, Seo et al US 2020/0351924 discloses an apparatus for wireless communications at a user equipment (UE) (fig. 11. wireless device 10 ), comprising: a processor(fig. 11. Processor 13); memory in electronic communication with the processor( fig. 11, memory 14 connected to the processor 13); and instructions stored in the memory and executable by the processor  [0246]-[0247] memory 14 configured to store data, a programmable software, when the memory 14 is executed by at the processor 13) to cause the apparatus to: 											transmit, to a network entity, a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 											identify a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set(i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]); 									identify a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration [0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE); 								identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH), 								wherein the identified search space comprises time resources that are different from the identified set of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 					wherein the identified search space comprises remaining time resources of the identified common search space[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]; and 										monitor for the PDCCH message in the identified search space[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]).						Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space. 										Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).	Regarding claim 54, Seo et al US 2020/0351924 discloses  an apparatus for wireless communications at a network entity ( fig. 11, network node 20), comprising: a processor( fig. 11, processor 23); memory ( fig. 11, memory 24)in electronic communication with the processor; and instructions stored in the memory and executable by the processor  ( [0246]-[0247] memory 244 configured to store data, a programmable software, when the memory 24 is executed by at the processor 23)to cause the apparatus to: 							receive, from a user equipment (UE), a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 								identify a set of time resources used for transmission of one or more other SSBs by the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set(i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]), 										identify a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration [0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE); 								identify a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH),									wherein the identified search space comprises time resources that are different from the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 					wherein the identified search space comprises remaining time resources of the identified common search space([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), 					map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping0066] discuss a network groups a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).  							Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.										Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).						It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 65, Seo et al US 2020/0351924 discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE) (fig. 11, wireless device 10 comprising memory 14 which store a programmable software (i.e. code) executed by the processor 13) and  ([0246]-[0247] memory 14 configured to store data, a programmable software, when the memory 14 is executed by at the processor 13) , the code comprising instructions executable by a processor to: 							transmit, to a network entity, a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]); 													identify a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set (i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]),
identify acommon search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE);								identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH),, 											wherein the identified search space comprises time resources that are different from the identified set of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB, and 					wherein the identified search space comprises remaining time resources of the identified common search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]); and 										monitor for the PDCCH message in the identified search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]).					Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.									Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).						It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 66, Seo et al US 2020/0351924 discloses a non-transitory computer-readable medium storing code for wireless communications at a  network entity, ( fig.11, network node 20 comprising processor 23 and memory 24)  , wherein ( [0246]-[0247] memory 24 configured to store data, a programmable software, when the memory 24 is executed by at the processor 23) the code comprising instructions executable by a processor to: 	receive, from a user equipment (UE), a first random access (RACH) message based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB), wherein The UE may perform a random access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (see [0004]);		 						identify a set of time resources used for transmission of one or more other SSBs by the network entity [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams. When the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, wherein the resource set(i.e. a set of time resources) is configured by a PBCH included in a serving synchronization signal and PBCH block (SSB) of the UE( see [0011]),;; 									identify a common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE);; 								identify a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH),, 									wherein the identified search space comprises time resources that are different from the identified set of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB), and 					wherein the identified search space comprises remaining time resources of the identified common search space([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB),					map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping[0066] discuss a network groups a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).  							Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.										Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).	

Regarding claims 2, 22, 35 and 55, the combination of Seo and Huang discloses all the features with respect to claims1, 21, 34and 54, respectively.						Seo discloses wherein the PDCCH message comprises a PDCCH grant for a RACH message 2 (Msg2) transmission, [0004] discloses the UE may perform a random-access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (S103), and receives a response message (e.g., Msg2) for the preamble through a PDCCH), a PDCCH grant for a RACH message 3 (Msg3) transmission, 	a PDCCH grant for a RACH message 4 (Msg4) transmission, or a combination thereof.  


Regarding claims 3, 23, 36 and 56, the combination of Seo and Huang discloses all the features with respect to claims1, 21, 34and 54, respectively
Seo discloses wherein the one or more other SSBs are received by the UE on receive beams that are different from the first receive beam [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB).

Regarding claims 7, 27, 40, 68 and 70 the combination of Seo and Huang discloses all the features with respect to claims 1, 21, and 34, respectively
Seo discloses wherein identifying the search space further comprises: identifying monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the common search space[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH).  
Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.										Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).	
Regarding claims 8, 41, and 60, the combination of Seo and Huang discloses all the features with respect to claims 1, 34, and 54, respectively.
Seo discloses wherein identifying the search space further comprises: identifying a remaining minimum system information (RMSI) search space with time resources non-overlapping with the identified set of time resources, wherein the identified search space comprises the identified RMSI search space 0145] discloses. The UE may obtain the resource configuration of an RMSI CORESET (i.e.  common search space) which the UE needs to decode, based on PBCH information (i.e. a physical broadcast channel (PBCH)) included in the serving SSB), [0068] wherein The CORESET may be a set of resources for control signal transmission. wherein the search space is configured for the CORESET, for example. a common search space (CSS) refers to a CORESET with a CSS configured, [0106]-[0107] the RMSI CORESET is configured based on a physical broadcasting channel (PBCH), the RMSI CORESET  means a set of resources for transmitting the RMSI during the initial access procedure at the UE), [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB(i.e. non overlapping),  Wherein the search space may be included for PDCCH monitoring( see[0104]).
.
Regarding claims 9, 28, 42 and 61, the combination of Seo and Huang discloses all the features with respect to claims 1, 21, 34and 54, respectively.					Seo discloses 1  2receiving, from the network entity, an indication of a set of time resources for the search space; and removing time resources of the identified set of time resources from the indicated set of time resources for the search space, wherein the identified search space comprises remaining time resources of the indicated set of time resources for the search space ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB);

Regarding claim 14, 31, 47 and 64, the combination of Seo and Huang discloses all the features with respect to claims 1, 21, 34 and 54, respectively.
Seo further discloses1 receiving the SSB from the network entity, wherein the first RACH message is transmitted in a RACH occasion corresponding to the SSB[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB)  and [0004] discloses the UE may perform a random-access procedure for uplink synchronization. The UE transmits a preamble (e.g., Msg1) through a physical random access channel (PRACH) (S103), and receives a response message (e.g., Msg2) for the preamble through a PDCCH).

Regarding claim 17and 50, the combination of Seo and Huang discloses all the features with respect to claims 1 and 34, respectively.
Seo discloses receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring (see [0104])

Regarding claim 18 and 51, the combination of Seo and Huang discloses all the features with respect to claims 1 and 34, respectively.
Seo discloses wherein the one or more other SSBs comprise one or more SSBs actually transmitted by the base station [0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB). 
Regarding claims 71, 72, 73 and 74, the combination of Seo and Huang discloses all the features with respect to claims1, 21, 34and 54, respectively
Seo discloses wherein identifying the search space further comprises: removing time resources from the identified common search space that overlap with the identified set of time resources[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB, wherein the search space may be included for PDCCH monitoring (see [0104]) and [0004]The UE may perform a random-access procedure, the UE receives a response message (e.g., Msg2) for the preamble through a PDCCH).						Seo does not explicitly disclose Type0 physical downlink control channel (Type0-PDCCH) common search space.										Huang et al.US 2019/0222357 Al discloses Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Claims 12-13,15-16,19-20 , 45-46, 48-49 ,52-53,67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al US 2020/0351924 A1 in view of Huang in view of OHARA et al  US 2021/0037575 A1

Regarding claim 15 and 48, the combination of Seo and Huang discloses all the features with respect to claims 1 and 34, respectively.							The combination of Seo and Huang  does not explicitly disclose selecting the first receive beam, wherein the identified search space is monitored using the selected first receive beam during the time resources that are different from the identified set of time resources; 	selecting a second receive beam different from the selected first receive beam; and monitoring for at least one SSB of the one or more other SSBs using the selected second receive beam during the identified set of time resources.  							OHARA et al  US 2021/0037575 A1  discloses 2selecting the first receive beam, wherein the identified search space is 3monitored using the selected first receive beam during the time resources  [0049] discuss the user equipment 10 monitoring Search space which uses CORESET #1 can perform an operation to receive a control signal with a beam with which SSB #1 is transmitted ( i.e. the first receive beam)( see[0037] SSB (beam)) ,wherein CORESET is a region which consists of multiple resource blocks in frequency direction and one, two or three OFDM symbols in time direction. For each search space, CORESET to be allocated and the time position and cycle of the CORESET are specified)   that are different 4from the identified set of time resources [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065]) ;  		5selecting a second receive beam different from the selected first receive beam[0060] discuss user equipment 10 selected SSB #2  different than ssb#1.wherein  the base station 20 transmits Msg2 with a beam based on SSB #2  , wherein ssb is beam (see[0037]); 6and 		7monitoring for at least one SSB of the one or more other SSBs using the 8selected second receive beam during the identified set of time resources [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET for the selected SSB.  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2 selecting the first receive beam, wherein the identified search space is monitored using the selected first receive beam during the time resources that are different from the identified set of time resources; selecting a second receive beam different from the selected first receive beam; and monitoring for at least one SSB of the one or more other SSBs using the selected second receive beam during the identified set of time resources., as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).

Regarding claim 16 and 49, the combination of Seo , Huang  and OHARA discloses all the features with respect to claims 15 and 48, respectively.
Seo discloses receiving the at least one SSB of the one or more other SSBs from the network entity based at least in part on the time resources for the identified search space[0144] discloses BS (i.e. network entity) communicate with UE(s) through one or more analog beams, when the BS transmits, a plurality of SSBs respectively corresponding to a plurality of analog beams, [0145]wherein The UE may perform measurement for each of the plurality of analog beams and then select a serving SSB based on measurement results ,the UE  transmits and receives a signal with the BS through an analog beam associated with the serving SSB) not overlapping with the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB(i.e. not overlap) and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB).

Regarding claim 12 and 45, the combination of Seo and Huang discloses all the features with respect to claims 1 and 34, respectively.							The combination of Seo and Huang does not explicitly disclose wherein identifying the search space further comprises: identifying a start of the search space based at least in part on transmitting the first RACH message; and identifying an end of the search space based at least in part on a response timer.  
OHARA further discloses wherein identifying the search space further 2comprises:  3identifying a start of the search space based at least in part on transmitting the 4first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET); and  5identifying an end of the search space based at least in part on a response 6timer(see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2 wherein identifying the search space further comprises: identifying a start of the search space based at least in part on transmitting the first RACH message; and identifying an end of the search space based at least in part on a response timer, as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).

Regarding claim 13 and 46, the combination of Seo , Huang  and OHARA  discloses all the features with respect to claims 12 and 45, respectively
The combination of Seo and Huang does not explicitly disclose wherein the response timer comprises a random access response (RAR) window, a contention resolution timer, or a combination thereof.  
OHARA further discloses1 wherein the response timer comprises a random access response (RAR) window, a contention resolution timer, or a combination thereof (see fig. 3 and [0036]- [0037] discuss user equipment 10 received multiple SSB from the base station 20. The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2 wherein the response timer comprises a random access response (RAR) window, a contention resolution timer, or a combination thereof , as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).


Regarding claim 19 and 52, The combination of Seo and Huan discloses all the features with respect to claims 18 and 51, respectively.
The combination of Seo and Huang does not explicitly disclose receiving, from the network entity, an indication of the one or more SSBs actually transmitted by the base station network entity in remaining minimum system information (RMSI), other system information (OSI), a radio resource control (RRC) message, a medium access control (MAC) control element (CE), a handover message, or a combination thereof.				OHARA discloses receiving, from the network entity, an indication of the one or more SSBs actually transmitted by the base station network entity in remaining minimum system information (RMSI), other system information (OSI), a radio resource control (RRC) message, a medium access control (MAC) control element (CE), a handover message, or a combination thereof( see fig.2 and [0031]The base station 20 transmits SS/PBCH block (may be referred to as SSB) at a predetermined cycle, and the user equipment 10 may receive the SS/PBCH block (S11). SS/PBCH block includes synchronization signal and a part of system information required for the initial access. The user equipment 10 receives RMSI from the base station (S12). For example, RMSI includes SIB1 information of LTE. Wherein the reception of RMSI is used for initial access (see [0080])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2receiving, from the network entity, an indication of the one or more SSBs actually transmitted by the base station network entity in remaining minimum system information (RMSI), other system information (OSI), a radio resource control (RRC) message, a medium access control (MAC) control element (CE), a handover message, or a combination thereof, as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).
Regarding claim 20 and 53, The combination of Seo and Huan discloses all the features with respect to claims 1 and 34, respectively.
The combination of Seo and Huang does not explicitly disclose wherein locations of the one or more other SSBs are fixed.  
OHARA discloses wherein locations of the one or more other 2SSBs are fixed (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D) ( i.e each SSB is located in fixed location beam).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2 wherein locations of the one or more other SSBs are fixed.  , as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).
Regarding claim 67 and 69, the combination of Seo and Huang discloses all the features with respect to claims 1 and 34, respectively.							The combination of Seo and Huang  does not explicitly disclose wherein identifying the search space further comprises: determining to implement a default search space based at least in part on a remaining minimum system information (RMSI) transmission from the network entity.
OHARA et al  US 2021/0037575 A1  discloses wherein identifying the search space further comprises: determining to implement a default search space based at least in part on a remaining minimum system information (RMSI) transmission from the network entity. [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang by including  2 wherein identifying the search space further comprises: determining to implement a default search space based at least in part on a remaining minimum system information (RMSI) transmission from the network entity, as taught  by OHARA in order to select a resource for transmitting a random access signal, and transmits, to the base station, the random access signal using the resource,  (see OHARA [0007]).

Claims 10-11,29-30,43-44 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al US 2020/0351924 A1 in view of Huang in view of Lee et al US 2020/0305129 A1

Regarding claims 10, 29, 43 and 62, the combination of Seo and Huang discloses all the features with respect to claims 9, 28, 42 and 61, respectively.
The combination of Seo and Huang does not disclose wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and 4a subset of slots of the time window comprise the identified search space
Lee et al US 2020/0305129 A1 discloses   wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space [0154] discloses search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang, by including wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space ,as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Regarding claims 11, 30, 44 and 63, the combination of Seo, Huang and lee discloses all the features with respect to claims 10, 29, 43 and 62, respectively.
The combination of Seo and Huang does not disclose wherein the subset of slots comprises each slot of the time window.  
Lee et al US 2020/0305129 A1 discloses wherein the subset of slots comprises each slot of the time window [0154] discloses search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Huang, by including wherein the subset of slots comprises each slot of the time window, as taught by Lee in order to monitor the search spaces and associated PDCCH candidates (see [0072]).
Response to Remarks/Arguments
 Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to the emended claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478